Case 1:20-cr-00193-CMH Document 47-1 Filed 05/07/21 Page 1 of 5 PageID# 381




                   EXHIBIT A
Case 1:20-cr-00193-CMH Document 47-1 Filed 05/07/21 Page 2 of 5 PageID# 382




Honorable Judge Hilton

I am asking for our country’s leniency, not just to end my tragic ordeal, but for the safety of our country. I
freely and fully disclosed my encounters with the GRU, a criminal enterprise out of concern and love for
America, the nation that has provided each of us the greatest possible blessings. I am truly contrite and
heartbroken for my failings as a man and as an American, and desire that no one feels trapped like I was,
and comes forward to reveal enemy activities.

This case begins in the Soviet Union itself. My mother survived Stalin’s famines in Ukraine in the 1930s
which took the lives of five of her siblings. Stalin’s pact with Hitler allowed him to commence the
horrendous second World War. The Nazis took my mother, as a child, and her family to slave labor
camps in Germany. The traumatic experiences inflicted severe mental pathologies and to cope, she and
my father decided to have a family where the world could live in peace, not at war. They had 7 children
of their own, adopted 10, and fostered and hosted many others from overseas (South Vietnam and
Ethiopia). My parents adopted children no one would adopt, older children with special needs: 4 from
India, 4 from Korea, and 2 African American from here in the States. These special needs included
albinism, thalidomide, missing kidneys, Down Syndrome, and schizophrenia.

I was the youngest of the 7 biological children and 15th out of the total of 17 children. It was a warm and
loving home and we all have many fond memories. However, I absorbed many of the emotional pains of
my mother and siblings. At age 6 and throughout much of grade school, I was the caretaker for the
brother with missing and deformed limbs, and another who was from the streets of Madras, India. At age
10, I saw my mother begin her terminal descent to an early death with the onset of Parkinson’s disease,
which was caused by the excessive use of DDT in the slave labor camps. Needless to say, I developed
numerous coping mechanisms to hide and manage my issues. In addition, I was also determined to hide
my same-sex attraction (SSA). My life has been a veritable hell of concealing and brutally suppressing
my true self, especially when I was younger.

Nearly all the following details in this narrative match what I had told the DIA and FBI except for my
struggle in concealing my SSA and mental pathologies, and my psychological breakdown starting in
2014. In detention, my mind calmed and I was able to remember and reflect on what has occurred in my
life.

I had my first encounter with the GRU during my third trip to Russia in 1996. I was cooperative because
one of my coping mechanisms was to mirror the desires, expectations and personality of any group or
interlocutor I am with. I believed they knew of my SSA from my effeminacy, an encounter I had, and
visits to adult stores. I did not disclose my initial meeting because I feared the Army would learn of my
SSA and pathologies, ending my nascent military career in shame. At the time, the military had the “don’t
ask, don’t tell” policy, which ended in 2009. In my 1997, 1998, and 1999 meetings I told them of my
contempt for their government, which I regarded as the continuation of the corrupt Soviet system. During
the 1997 meeting, one of the GRU told me they knew of my SSA. I feared they would tell my wife, her
family, and the US Army. The GRU agent cruelly imposed a third secret for me to hide in my tortured life
- my contact with him. In the 1999, 2000, and 2003 meetings I only gave brief, about 15-minutes’ worth,
of cursory information that I mistakenly believed matched publicly available information in
contemporaneous military periodicals. The threats the GRU made to me were both overt in nature and
subtle in nature. They told me they could eliminate me anywhere in the world and that someone would
end up finding my corpse in the trunk of a car. They also subtly mentioned examples of others being
imprisoned for their refusal to acquiesce to their propositions. I witnessed kidnappings in broad daylight,
the sex trafficking of children, and brutal physical attacks. I was scared.
Case 1:20-cr-00193-CMH Document 47-1 Filed 05/07/21 Page 3 of 5 PageID# 383




Most of the meeting time was spent with them attempting to indoctrinate me on Russia’s worldview, and
I countering by defending America’s positions. I strenuously refused their offer of money in 2000 and
only accepted it in order “not to offend them.” I already knew enough to know it was really a veiled
threat. I only discussed my SSA with the FBI three times but didn’t convey how concealing it terrorized
my life until age 34, when I began to change my feelings towards women and felt more secure living in
the USA, a more tolerant nation. I did tell the FBI some details of my concealment of my pathologies.

I felt trapped by my circumstances, didn’t know how to escape, and became reckless with my military
career, an example being bringing my family on a deployment. In 2005, I severed all ties to the military
even though I could have stayed on active reserve duty. I was not bitter at the Army but at myself, my
situation, and became suicidal. I asked my wife on numerous occasions to buy me a pistol so I could end
my life. In 2008, I went to Russia to explore the possibility of setting up a commercial company that
could be a means to fight against the Kremlin and regain my honor as an American. I thought the GRU
would leave me alone, since I was no longer in the military. I didn’t contact them even though their office
was nearby. They made numerous attempts to contact me and eventually I acquiesced. I didn’t volunteer
any information. I only verbally answered their inquiries and disclosed what I believe they already knew.
I believed they knew my teammates names from my emails intercepted through their surveillance system.
But I told them that my teammates were faithful to America. I even refused to perform a simple task to
scan field manuals offering a false excuse of fearing confiscation at the airport.

In 2010, I took my family to Russia so I could explore commercial opportunities. During that trip I came
to the realization that Russia was irredeemable, and took only tenuous interest in a transportation center
project. I suggested I could seek American or international development funding in Washington DC. I
briefly corresponded to feign interest but moved to Virginia Beach instead in November to live a quiet
life near the beach and be of no interest to anyone, especially the GRU. However, circumstances brought
me to Northern Virginia in December because the consulting company that hired me assigned me to a
project in Sterling, Virginia. I applied to US government jobs because I felt Russia could only be changed
from outside pressure. I entered the Intelligence Community in May 2011, when a defense contractor
found my posted resume. I almost left in 2012 to work for a Swiss logistics company, but my wife wanted
to stay in America.

I developed a passionate hatred towards the Russian government for taking advantage of me, and devoted
myself to make sure others did not fall victim like I did. I wanted to disclose my contacts earlier but saw
no mechanism to safely do so. I am a strong proponent of tolerant, open, liberal, democratic societies as
the best environments for human flourishing. I began to see that conservative political and religious
groups were particularly vulnerable to Kremlin lies about traditional values. I saw first-hand the
Kremlin’s moral corruption and hypocrisy. I found a niche in countering these lies with more
conservative audiences, which ironically has led some to incorrectly demonize me as some right-wing
extremist. We truly live in a world of distractions and calumny.

I didn’t confront the mental pathologies that plagued me and my feelings against the Kremlin, and
because of that, I made another great mistake in 2014. I embraced an occult belief system in which I
believed I was my own God, and thought I could conform to my will. My recitations and visualization
rituals did not transform reality but created delusions. I created an imaginary advisory council of current
and historical figures to guide and assist me. Instead of changing Russia. I descended into insanity unable
to distinguish between reality and fantasy, and from 2014 until my arrest, I experienced the following:

    •   Suffered from insomnia which gave me 3 hours of sleep a night
Case 1:20-cr-00193-CMH Document 47-1 Filed 05/07/21 Page 4 of 5 PageID# 384



    •   Had bizarre dreams, night terrors, and hallucinations of meeting with the GRU. I even thought
        they were in my house and I removed the smoke detectors believing they were surveillance
        devices.
    •   Crossed moral boundaries
    •   Was always in a manic state of high energy
    •   My mind would race constantly
    •   Conducted trances to enter into the “subconscious universe”
    •   Believed I could communicate via telepathy and dreams
    •   Excessively used caffeine, alcohol, and sleeping medication
    •   Believed in signs and omens
    •   Was paranoid of the GRU and loved ones. I thought my wife and daughter were working for the
        GRU, which may explain why I didn’t pass the 2019 FBI polygraph. The FBI didn’t believe me
        when I told them that I had no post-2010 contacts
    •   Believed the souls of my aunts and uncles who perished from Stalin’s famines were living
        through me
    •   Created fantasies of past misdeeds needing atonement
    •   Had delusions of becoming a double agent
    •   As a CI professional, I was becoming that what I gazed upon and demonized myself as having
        affinity to Russia.

With all of this psychological and physiological torture, I simply wanted to unload these racing thoughts
to pass my polygraph, without considering the legal ramifications. I made self-destructive and self-
incriminating statements as a subconscious suicide attempt of a tormented soul, whose life was ruined by
this de-humanizing Kremlin regime.

Throughout my whole life I have not had any guile and malice, and desired only to do good especially for
my country, resulting in excellent work performance, high social standing, many friends, and a happy
family. I fully cooperated with the DIA and FBI. I disclosed without a lawyer because I want to tell my
country everything and protect others from falling victim like I did. I told the FBI that I was a victim of
GRU manipulation and believed my country would honor my honesty, patriotism, and contriteness and
“insulate, not isolate” me. I was wrong and am facing the consequences of my actions as I stand before
this Court.

Looking back, I regret going to Russia because I knew its nefarious government regards people as
expendable commodities with no intrinsic value and I was especially vulnerable. Above all I regret not
confronting my mental illness earlier and am so heartbroken for all the pain and suffering it caused my
family and country. I should have treated my mental and emotional health with greater regard than my
physical health. A physical ailment can be generally detected. I was completely unaware that I was living
in a hell, even though everything by appearance seemed fine. Looking at my own experience, I can see
how much we service members are especially vulnerable. We have to keep a facade of control and hold
ourselves to impossible super-human standards, resulting in obsessing over past failures, failing to
maintain a balanced self-view, and having difficulty seeking assistance.

I wish I had explained to the FBI how my concealment of my SSA and mental pathologies denominated
every decision and action in my younger life and my interactions with GRU. They would have seen that
my actions had no malicious intent nor reason to believe that I wished harm would come to our country.
Instead, I lacked any compassion towards my younger self and held myself to an impossible standard,
which has now destroyed everything in my life.
Case 1:20-cr-00193-CMH Document 47-1 Filed 05/07/21 Page 5 of 5 PageID# 385



Your Honor, I come to you as someone truly contrite and heartbroken for failing as a man and as an
American as shown by my forthright disclosure. The Soviet system destroyed my psychological
development because of the trauma inflicted on my mother and her family. The Russian GRU ruined my
honor and potential as an American, and now I am being prosecuted by my own country. I ask for our
country’s leniency to help end it, and restore to me what the Kremlin stole from me, my integrity as an
American and end this tragic and terrible ordeal.

I am proud of my previous service to America and only desire to contribute the best I can to the greatest
country in the world. Your Honor, America’s leniency will show our enemies that they cannot cite my
case to extort more information from their sources, and that Americans who wish to escape a similar
situation are not hopelessly trapped as I was.

America is great because she is good, and I have faith she will do good in bringing justice and showing
clemency.



                                                                  Faithfully,

                                                                  Peter Debbins
                                                                  02 February 2021
